

116 S2969 IS: Adoption Opportunities Reauthorization Act of 2019
U.S. Senate
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2969IN THE SENATE OF THE UNITED STATESDecember 3, 2019Mr. Jones (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo expand adoption opportunities.
	
 1.Short titleThis Act may be cited as the Adoption Opportunities Reauthorization Act of 2019. 2.Congressional findings and declaration of purposeSection 201 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is amended—
 (1)in the section, heading, by striking and declaration of purpose and inserting , declaration of purpose, and definition; (2)in subsection (a)—
 (A)in paragraph (1), by striking 2009, some 424,000 and inserting 2018, some 437,000; (B)in paragraph (3)—
 (i)by striking subparagraphs (A) through (D); and (ii)by striking services because the children entering foster care— and inserting services;;
 (C)in paragraph (6)— (i)in subparagraph (A), by striking 2009, there were 115,000 and inserting 2018, there were 125,000;
 (ii)in subparagraph (C)— (I)in clause (i), by striking 2009 and inserting 2018; and
 (II)in clause (ii), by striking more than 8 and inserting less than 8; and (iii)in subparagraph (D)—
 (I)in clause (i)— (aa)by striking 25 percent and inserting 17 percent; and
 (bb)by striking 2009 and inserting 2018; and (II)in clause (ii)—
 (aa)by striking 30 percent and inserting 22 percent; and (bb)by striking 2009 and inserting 2018; and
 (D)in paragraph (9)(B), by striking or institutions; (3)in subsection (b)—
 (A)in the matter preceding paragraph (1)— (i)by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,; and
 (ii)by striking including disabled infants with life-threatening conditions,; (B)in paragraph (2)(C), by striking ; and and inserting a semicolon;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
					
 (4)support the development and implementation of evidence-based and evidence-informed post-legal adoption services for families that adopt children in order to increase permanency.; and
 (4)by adding at the end the following:  (c)DefinitionIn this Act, the term child with special needs means a child with special needs as defined in section 473(c) of the Social Security Act (42 U.S.C. 673(c))..
 3.Information and servicesSection 203 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113) is amended—
 (1)in subsection (a)— (A)by striking such purposes, including services and all that follows through the period at the end and inserting the following: “such purposes, including—
					
 (1)services to facilitate the adoption of older children, minority children, children with disabilities, underserved or overrepresented children and youth in the child welfare system, and children with special needs;
 (2)services to families considering adoption of children with special needs; and (3)post-legal adoption services for families to provide permanent and caring home environments for children who would benefit from adoption.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking on adoption, and and inserting on adoption, including the evaluation of training and accessible education materials;; and (ii)by inserting ; and update such training and education materials, as appropriate before the semicolon;
 (B)in paragraph (2), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,;
 (C)in paragraph (7), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,;
 (D)in paragraph (9)(D)— (i)by inserting and disseminate after identify; and
 (ii)by striking termination and inserting dissolution, and increase permanency, including related to pre- and post-legal adoption services; (E)in paragraph (10)(A)—
 (i)by redesignating clauses (iii) through (ix) as clauses (iv) through (x), respectively; (ii)in clause (ii)—
 (I)by inserting , and finding such family and relatives willing to adopt such child to improve permanency before the semicolon; and (II)by striking such children, including developing and inserting “such children;
							
 (iii)developing; (iii)in clause (vi), as so redesignated, by inserting , including such groups for individuals who may enter into kinship caregiver arrangements before the semicolon;
 (iv)in clause (ix), as so redesignated, by inserting , including such groups for kinship caregiver arrangements before the semicolon; and (v)in clause (x), as so redesignated, by striking this Act and inserting this title; and
 (F)in paragraph (11)— (i)in the matter preceding subparagraph (A), by inserting Tribes or Tribal organizations, after States,;
 (ii)in subparagraph (B), by striking ; and and inserting a semicolon; (iii)in subparagraph (C), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (D)procedures to identify and support potential kinship care arrangements.;
 (3)in subsection (c)— (A)in paragraph (1), by striking post legal adoption and inserting post-legal adoption; and
 (B)in paragraph (2)(G), by inserting , including such parents, children, and siblings in kinship care arrangements before the semicolon; (4)in subsection (d)—
 (A)in the subsection heading, by inserting and improving post-Legal adoption support services after care; (B)in paragraph (1), by inserting including through the improvement of post-legal adoption services, after free for adoption,;
 (C)in paragraph (2)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting , including plans to assess the need for and provide, as appropriate, post-legal adoption services in order to improve permanency before the semicolon;
 (II)in clause (ii), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,;
 (III)in clause (iii), by striking programs and methods and inserting programs supported under this subsection, including methods; and (IV)in clause (iv), by striking section 473 of the Social Security Act (42 U.S.C. 673) and inserting subpart B of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) and part E of such title IV (42 U.S.C. 670 et seq.); and
 (ii)in subparagraph (B)— (I)in clause (i), by inserting children with disabilities, underserved or overrepresented children and youth in the child welfare system, after minority children,; and
 (II)in clause (ii), by striking successful and inserting evidence-based and evidence-informed; and (D)in paragraph (3)(A), by striking Payments under this subsection shall begin during fiscal year 1989.; and
 (5)in subsection (e)(1), by inserting , such as through the use of an electronic interstate case processing system before the period. 4.ReportsThe Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 is amended by striking section 204 (42 U.S.C. 5114) and inserting the following:
			
				204.Reports
 (a)Report on the outcomes of individuals who were adopted from foster careNot later than 2 years after the date of enactment of the Adoption Opportunities Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on research regarding the outcomes of individuals who were adopted from foster care as children.
 (b)Report on adoption disruption and dissolutionNo later than 18 months after the date of enactment of the Adoption Opportunities Reauthorization Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on children who enter into foster care under the supervision of a State after prior finalization of an adoption or legal guardianship, including cases involving adoption of foster youth. The Secretary shall include in such report information, to the extent that such information is available, regarding the incidence of adoption disruption and dissolution and factors associated with such circumstances, including whether affected individuals received pre- or post-legal adoption services..
 5.Authorization of appropriationsSection 205 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5115) is amended—
 (1)in subsection (a), by striking $40,000,000 and all that follows through 2015 and inserting such sums as may be necessary for fiscal years 2020 through 2026; and (2)in subsection (b), by striking 30 percent and inserting 35 percent.